 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Whatley,                                            Case No.: 18-cv-02761-CAB-BGS
12                                      Plaintiff,
                                                         ORDER ADDRESSING AND
13   v.                                                  STRIKING PLAINTIFF’S
                                                         AMENDED COMPLAINT
14   G. Valdovinos et al.,
15                                   Defendants.         [ECF NO. 27]
16
17
18
            Plaintiff Whatley is a state prisoner proceeding pro se and in forma pauperis in this
19
     civil rights action filed pursuant 42 U.S.C. § 1983. Plaintiff has submitted an Amended
20
     Complaint dated October 13, 2019 and filed nunc pro tunc to October 19, 2019. (ECF No.
21
     27.)
22
            On October 21, 2019, the Court issued an order (1) permitting Plaintiff to file an
23
     amended complaint and (2) advising Plaintiff that the amended complaint must be
24
     complete in itself. (ECF No. 25.) Thus, at the time Plaintiff submitted the Amended
25
     Complaint, he had not yet received the Court’s Order and (1) did not have permission to
26
     file an amended complaint and (2) had not yet been instructed that he needed to re-allege
27
     all claims in his amended complaint or they would be waived.
28

                                                     1
                                                                               18-cv-02761-CAB-BGS
 1         Plaintiff’s Amended Complaint fails to re-allege his existing claims and thus does
 2   not comply with the Court’s October 21, 2019 Order. (See ECF Nos. 25, 27.) Accordingly,
 3   the Court directs the Clerk of Court to STRIKE Plaintiff’s Amended Complaint (ECF No.
 4   27) from the docket.
 5         Plaintiff must file an amended complaint that complies with the Court’s October 21,
 6   2019 Order (ECF No. 25) on or before November 8, 2019. The Court reiterates to Plaintiff
 7   that his amended complaint must be complete in itself without reference to his original
 8   pleading. Defendants not named and any claims not re-alleged in the amended complaint
 9   will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
10   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
11   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
12   (noting that claims dismissed with leave to amend which are not re-alleged in an amended
13   pleading may be “considered waived if not repled.”).
14         IT IS SO ORDERED.
15   Dated: October 22, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            18-cv-02761-CAB-BGS
